DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 09/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing et al. (US 20030020476; hereinafter Duensing) in view of Nabetani et al (US 6791328).
Regarding claim 1, Duensing teaches in figure(s) 1-10 a radio frequency (RF) coil device for a magnetic resonance (MR) examination system (para. 2 - magnetic resonance imaging (MRI) systems), wherein 
(para. 11 - a pair of spiral birdcage coils each having four conductive connective members, where the four conductive connective members of the first coil experience a rotation of .pi. from the first circular conductive loop to the second circular conductive loop and the four conductive connective members of the second coil (dashed) experience a rotation of .pi., in a opposite direction to the first coils, from the first circular conductive loop to the second conductive loop; figure 3), 


    PNG
    media_image1.png
    237
    344
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    357
    446
    media_image2.png
    Greyscale

the first coil and the second coil are provided as birdcage coils (para. 11 - a pair of spiral birdcage coils), the first coil and the second coil are arranged with a common center axis (same center axis of the spiral birdcage coils 1 & 2 of figure 3; para. 29 - end portions of loops 26 and 27 can be rotated about the central axis of the cylinder), 
the first coil and the second coil have rungs (para. 5 - net difference in rotation is 2n.pi., the two birdcage coils formed from the two sets of four conductive connectors in figure 3; para. 3-4 :- spiral volume and spiral surface coils … straight conductive connection members of the standard birdcage with spiral conductive connection members.) which are arranged non-parallel (twisted conductive legs non-parallel to center axis for spiral birdcage) to the center axis of the RF coil device (para. 11 - a pair of spiral birdcage coils), 
the first coil has a coil structure different (different rotational and angular orientation of the coils are considered as different structure; para. 2 - Each coil can be viewed as a separate quadrature coil system; para. 45 - can utilize coil structures where each element can produce a magnetic field that is substantially isolated from every other element's magnetic field and each element can produce an electric field that is substantially isolated from every other element's electric field; para. 44 - Helical birdcage coil sets can result in a set of magnetic fields in a cosine, sine basis set which can be orthogonal over the volume of the coil. These orthogonal fields can result in isolation between modes) from a coil structure of the second coil and the first coil and the second coil are to be active for different modes of operation (coils considered capable of changing between two modes - linear mode and quadrature mode by rotation of end points for isolation/noise enhancement; see para. 35 - Birdcage type coil designs that have end-rings, or circular conductive loops … two modes of a given coil can have different coupling to another mode of another (different rotation) coil; para. 4 - cylindrical geometrics, isolation can be enhanced by having the rotation, or change in direction from one end of the coil to the other, be 2n.pi., where n is an integer, for quadrature mode isolation and (2n+1).pi. for linear mode isolation; Tx: para. 46-48 :- linear situations … utilizing an approximately sine-cosine magnetic field basis set is …For transmit situations …allow much lower power deposition; Rx: para. 2 - Receiving coils … as a separate quadrature coil system).
Duensing does not teach explicitly Switchable modes.
However, Nabetani teaches in figure(s) 1-7 and 15-20 Switchable modes (Transmit/Receive T/R switch 74 and dynamic switch 120/220 for RF coils 66/100/300 in figures 1-4, 15-20; col. 4 lines 35-41 :- Transmit/receive switch 74 is controlled by a signal from pulse generator module 42 to electrically connect RF amplifier 72 to coil 66 during the transmit mode and to connect preamplifier 76 during the receive mode. Transmit/receive switch 74 also enables a surface coil to be used in either the transmit or receive mode; col. 9 lines 5-10 :- volume RF coils like birdcage coil or TEM resonator for high field MRI system to switch the volume coil between in enable mode and in disable mode; col. 5 lines 5-10 :- dynamic disabling switch 120 that can be used with RF coil 100 or RF coil 66; col. 2 lines 30-37 :- a plurality of dynamic disabling switches in parallel with a respective capacitive element to form a parallel resonant circuit, each dynamic disabling switch including a diode, and connecting a switching bias to a second end of said dynamic disabling switch, the switching bias configured to forward bias and reverse bias said diode). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having Switchable modes as taught by Nabetani in order to customize RF coils structure by utilizing the same coils structure for switching different modes i.e. Tx/Rx modes and/or Coil segment enable/disable mode in an effort to reduce MRI cost and size in addition to optimizing power, radiation loss, noise and SNR in birdcage coils as evidenced by "radio frequency (RF) coils used in MRI systems for transmitting and/or receiving RF signals … RF coil to be used in either the transmit or receive mode …selecting a length of the dynamic disabling switch such that the length is approximately equivalent to one-quarter wavelength of a working frequency of the RF coil" (col. 1 lines 7-10, col. 4 lines 39-41, clm. 29 of Nabetani) and “rotated birdcage coil can all be isolated from each other result in an increased signal-to-noise ratio (SNR) … allowing for multiple versions of the same basic structure” (paras. 6, 45 of Duensing).

Regarding claim 2, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to preceding claim 1, wherein
 the first and the second coil are arranged to share at least one conductive end ring (para. 35 - coupling between end-ring currents ).

Regarding claim 3, Duensing teaches in figure(s) 1-10 a radio frequency (RF) coil device for a magnetic resonance (MR) examination system (para. 2 - magnetic resonance imaging (MRI) systems), wherein 
the RF coil device comprises a first coil and a second coil (para. 11 - a pair of spiral birdcage coils each having four conductive connective members, where the four conductive connective members of the first coil experience a rotation of .pi. from the first circular conductive loop to the second circular conductive loop and the four conductive connective members of the second coil (dashed) experience a rotation of .pi., in a opposite direction to the first coils, from the first circular conductive loop to the second conductive loop; figure 3), 
the first coil and the second coil are arranged with a common center axis (same center axis of the spiral birdcage coils 1 & 2 of figure 3; para. 29 - end portions of loops 26 and 27 can be rotated about the central axis of the cylinder), 
the first coil and the second coil have rungs (para. 5 - net difference in rotation is 2n.pi., the two birdcage coils formed from the two sets of four conductive connectors in figure 3; para. 3-4 :- spiral volume and spiral surface coils … straight conductive connection members of the standard birdcage with spiral conductive connection members.) which are arranged non-parallel (twisted conductive legs non-parallel to center axis for spiral birdcage) to the center axis of the RF coil device (para. 11 - a pair of spiral birdcage coils), 
the first coil has a coil structure different (different rotational and angular orientation of the coils are considered as different structure; para. 2 - Each coil can be viewed as a separate quadrature coil system; para. 45 - can utilize coil structures where each element can produce a magnetic field that is substantially isolated from every other element's magnetic field and each element can produce an electric field that is substantially isolated from every other element's electric field; para. 44 - Helical birdcage coil sets can result in a set of magnetic fields in a cosine, sine basis set which can be orthogonal over the volume of the coil. These orthogonal fields can result in isolation between modes) from a coil structure of the second coil and the first coil and the second coil are to be active for different modes of operation (coils considered capable of changing between two modes - linear mode and quadrature mode by rotation of end points for isolation/noise enhancement; see para. 35 - Birdcage type coil designs that have end-rings, or circular conductive loops … two modes of a given coil can have different coupling to another mode of another (different rotation) coil; para. 4 - cylindrical geometrics, isolation can be enhanced by having the rotation, or change in direction from one end of the coil to the other, be 2n.pi., where n is an integer, for quadrature mode isolation and (2n+1).pi. for linear mode isolation; para. 46-48 :- linear situations … utilizing an approximately sine-cosine magnetic field basis set is …For transmit situations …allow much lower power deposition; para. 2 - Receiving coils … as a separate quadrature coil system).
Duensing does not teach explicitly the RF coil device is provided integrally with a RF screen device, the rungs are coupled to the RF screen device; Switchable modes.
However, Nabetani teaches in figure(s) 1-7 and 15-20 the RF coil device (302,304/300; figure 18 ) is provided integrally with a RF screen device (RF shield 310/408; figures 18, 20), the rungs (col. 1 line 33 - standard birdcage coils with moderately narrow rung copper strips; 302) are coupled to the RF screen device (310; col. 8 lines 15-30 :- dynamic disabling switch 120 or 220 is electrically coupled to element 302 between end ring 304 and end ring 306 at a midpoint 308 located approximately halfway between end ring 304 and end ring 306 where an electric potential is ideally ground point, i.e. a virtual ground; figure 18); Switchable modes (Transmit/Receive T/R switch 74 and dynamic switch 120/220 for RF coils 66/100/300 in figures 1-4, 15-20; col. 4 lines 35-41 :- Transmit/receive switch 74 is controlled by a signal from pulse generator module 42 to electrically connect RF amplifier 72 to coil 66 during the transmit mode and to connect preamplifier 76 during the receive mode. Transmit/receive switch 74 also enables a separate RF coil for example, a surface coil to be used in either the transmit or receive mode; col. 9 lines 5-10 :- volume RF coils like birdcage coil or TEM resonator for high field MRI system to switch the volume coil between in enable mode and in disable mode; col. 5 lines 5-10 :- dynamic disabling switch 120 that can be used with RF coil 100 (shown in FIG. 2) or RF coil 66; col. 2 lines 30-37 :- a plurality of dynamic disabling switches in parallel with a respective capacitive element to form a parallel resonant circuit, each dynamic disabling switch including a diode, and connecting a switching bias to a second end of said dynamic disabling switch, the switching bias configured to forward bias and reverse bias said diode.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the RF coil device is provided integrally with a RF screen device, the rungs are coupled to the RF screen device; Switchable modes as taught by Nabetani in order to customize RF coils structure by utilizing the same coils structure for switching different modes i.e. T/R modes and/or enable/disable mode in an effort to reduce MRI cost and size in addition to power, radiation loss, noise and SNR optimization in birdcage coils as evidenced by "radio frequency (RF) coils used in MRI systems for transmitting and/or receiving RF signals … RF coil to be used in either the transmit or receive mode …selecting a length of the dynamic disabling switch such that the length is approximately equivalent to one-quarter wavelength of a working frequency of the RF coil" (col. 1 lines 7-10, col. 4 lines 39-41, clm. 29 of Nabetani) and “rotated birdcage coil can all be isolated from each other result in an increased signal-to-noise ratio (SNR) … allowing for multiple versions of the same basic structure” (paras. 6, 45 of Duensing).

Regarding claim 6, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, the first coil and the second coil  have a coil structure  with sinusoidal shape, a parabolic shape, a V-shape, a spiral shape (abs. - utilizing one or more spiral coils … For cylindrical geometrics, isolation can be enhanced by having the rotation, or change in direction from one end of the coil to the other, be 2n.pi) , or a sinc-shape of rungs or any combination thereof.

Regarding claim 7, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1 wherein the first coil has a coil structure which is mirrored compared to a coil structure of the second coil (para. 26, 27 - a spiral birdcage with a rotation of 2.pi.; the coil shown in FIG. 7A can be rotated .pi. in the opposite direction such that the two coils are approximately isolated from each other).

Regarding claim 8, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, 
Nabetani additionally teaches in figure(s) 1-7 and 15-20 the different modes of operation comprise a TX mode and a RX mode of the RF coil device (col. 4 lines 35-41 :- Transmit/receive switch 74 is controlled by a signal from pulse generator module 42 to electrically connect RF amplifier 72 to coil 66 during the transmit mode and to connect preamplifier 76 during the receive mode. Transmit/receive switch 74 also enables a surface coil to be used in either the transmit or receive mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by radio frequency (RF) coils used in MRI systems for transmitting and/or receiving RF signals … RF coil to be used in either the transmit or receive mode …selecting a length of the dynamic disabling switch such that the length is approximately equivalent to one-quarter wavelength of a working frequency of the RF coil" (col. 1 lines 7-10, col. 4 lines 39-41, clm. 29 of Nabetani) and “rotated birdcage coil can all be isolated from each other result in an increased signal-to-noise ratio (SNR) … allowing for multiple versions of the same basic structure” (paras. 6, 45 of Duensing).

Regarding claim 9, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, wherein 
Nabetani additionally teaches in figure(s) 1-7 and 15-20 the coil out of the first coil and the second coil (RF coils 66/100/300 in figures 1-4, 15-20; col. 4 lines 35-41 :- Transmit/receive switch 74 is controlled by a signal from pulse generator module 42 to electrically connect RF amplifier 72 to coil 66 during the transmit mode and to connect preamplifier 76 during the receive mode.) active for TX mode is provided with a coil structure  for high power transmission (col. 1 lines 26-50 :-  very high field strength … high frequency range … increase in RF power used to generate the excitation; col. 9 lines 7-8 :- high field MRI system to switch the volume coil between in enable mode and in disable mode) and the coil active for RX mode is provided with a low power design (col. 7 lines 1-10 :- dynamic disabling switch 220 … when diode 238 is reverse biased, current does not flow between inner conductor 224 and outer conductor 228).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the coil out of the first coil and the second coil active for TX mode is provided with a coil structure  for high power transmission and the coil active for RX mode is provided with a low power design as taught by Nabetani in order to customize RF coils structure by utilizing the same coils structure for switching different modes i.e. T/R modes and/or enable/disable mode in an effort to reduce MRI cost and size in addition to power, radiation loss, noise and SNR optimization in birdcage coils as evidenced by "radio frequency (RF) coils used in MRI systems for transmitting and/or receiving RF signals … RF coil to be used in either the transmit or receive mode …selecting a length of the dynamic disabling switch such that the length is approximately equivalent to one-quarter wavelength of a working frequency of the RF coil" (col. 1 lines 7-10, col. 4 lines 39-41, clm. 29 of Nabetani) and “rotated birdcage coil can all be isolated from each other result in an increased signal-to-noise ratio (SNR) … allowing for multiple versions of the same basic structure” (paras. 6, 45 of Duensing).

Regarding claim 10, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, 

the first and the second coil  comprise each at least one tuning device (diode 138; figure 5), whereby the tuning devices of the first and the second coil are located at different cylindrical positions in respect to the RF coil device (col. 6 lines 1-15 :-  size of inductor 154 is selected such that when inductor 154, i.e. switch 120, is electrically coupled in parallel with capacitor 108, the combination of capacitor 108 and inductor 154 form a resonant circuit; figures 5-7, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the first and the second coil  comprise each at least one tuning device, whereby the tuning devices of the first and the second coil are located at different cylindrical positions in respect to the RF coil device as taught by Nabetani in order to customize RF coils structure and impedance by utilizing the same coils structure for switching different modes i.e. T/R modes and/or enable/disable mode in an effort to reduce MRI cost and size in addition to power, radiation loss, noise and SNR optimization in birdcage coils as evidenced by "radio frequency (RF) coils used in MRI systems for transmitting and/or receiving RF signals … RF coil to be used in either the transmit or receive mode …selecting a length of the dynamic disabling switch such that the length is approximately equivalent to one-quarter wavelength of a working frequency of the RF coil" (col. 1 lines 7-10, col. 4 lines 39-41, clm. 29 of Nabetani) and “rotated birdcage coil can all be isolated from each other result in an increased signal-to-noise ratio (SNR) … allowing for multiple versions of the same basic structure” (paras. 6, 45 of Duensing).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of Nabetani, and further in view of Wong et al. (US 6420871).
Regarding claim 4, Duensing in view of Nabetani teaches the radio frequency (RF) coil device according to claim 1, wherein 
Duensing does not teach explicitly the RF coil device comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an outer side of the coil PCB.
However, Wong teaches in figure(s) 1-12 the RF coil device  comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an outer side of the coil PCB (abs., col. 2 Iines 35-46 :- a double sided pcb with metallic sheets for the coils; figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing in view of Nabetani by having the RF coil device  comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an outer side of the coil PCB as taught by Wong in order to provide an efficient birdcage structure as evidenced by "A double tuned birdcage coil structure with two birdcage coils may be produced by providing a single printed circuit substrate with metallic sheets laminated on an insulating sheet, etching the metallic sheets to form appropriate patterns, rolling the substrate into a cylindrical form and soldering together appropriate portions of ring-forming parts to form conductor rings directly connected to or capacitively coupled to spirally birdcage legs …any plural number of birdcage coils may be assembled coaxially …the efficiency of a birdcage coil is generally affected by the length of its legs" (abstract, col. 4 lines 6-32).

Regarding claim 5, Duensing in view of Nabetani and Wong teaches the radio frequency (RF) coil device according to preceding claim 4, 
Wong additionally teaches in figure(s) 1-12 wherein
the first coil  and the second coil  comprise coil elements  of the metallization layers  on both the inner side  and the outer side  of the coil PCB (col. 5 lines 35-45 :-  "printed circuit substrate", consisting of laminated copper sheets 30 and 40 on opposite surfaces of an insulating dielectric sheet 20; figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the first coil  and the second coil  comprise coil elements  of the metallization layers  on both the inner side  and the outer side  of the coil PCB as taught by Wong in order to provide an efficient birdcage structure as evidenced by "A double tuned birdcage coil structure with two birdcage coils may be produced by providing a single printed circuit substrate with metallic sheets laminated on an insulating sheet, etching the metallic sheets to form appropriate patterns, rolling the substrate into a cylindrical form and soldering together appropriate portions of ring-forming parts to form conductor rings directly connected to or capacitively coupled to spirally birdcage legs …any plural number of birdcage coils may be assembled coaxially …the efficiency of a birdcage coil is generally affected by the length of its legs" (abstract, col. 4 lines 6-32).

Allowable Subject Matter

Claim(s) 15 and 19 stand allowed.
Claim(s) 16-17 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868